UNITED STATES DEPARTMENT OF EDUCATION
WASHINGTON, DC 20202

OSEP QA 21-08

RETURN TO SCHOOL ROADMAP:
PROVISION OF EARLY INTERVENTION SERVICES FOR INFANTS
AND TODDLERS WITH DISABILITIES AND THEIR FAMILIES
UNDER PART C OF THE INDIVIDUALS WITH
DISABILITIES EDUCATION ACT (IDEA)
OCTOBER 29, 2021
The U.S. Department of Education (Department), Office of Special Education and Rehabilitative
Services (OSERS), has received requests from a diverse group of stakeholders asking that the
Department issue new guidance interpreting requirements of the Individuals with Disabilities
Education Act (IDEA) in light of the many challenges of the COVID-19 pandemic and as more
schools and programs are returning to in-person services. Topics include meeting timelines,
ensuring implementation of initial evaluation and reevaluation procedures, determining
eligibility for early intervention, special education and related services, and providing the full
array of early intervention services and special education and related services that children with
disabilities need in order to receive a free appropriate public education (FAPE). 1 Similarly,
stakeholders have inquired about the implications of delayed evaluations and early intervention
services to infants and toddlers with disabilities and their families served under IDEA Part C. 2
The purpose of the Return to School Roadmap IDEA guidance documents, 3 which focus on
school and program reopening efforts and in-person service delivery, is to support the full
implementation of IDEA requirements. The documents also serve to clarify that, regardless of
the COVID-19 pandemic, or the mode of intervention or instruction, children with disabilities

Free appropriate public education means special education and related services that (1) are provided at public expense, under
public supervision, and without charge; (2) meet the standards of the SEA, including the requirements of IDEA; (3) include an
appropriate preschool, elementary school, or secondary school education in the State involved; and (4) are provided in
conformity with an individualized education program that meets the requirements of 34 C.F.R. §§ 300.320 through 300.324.
34 C.F.R. § 300.17.
2 States reported to OSEP in their Federal Fiscal Year (FFY) 2019 State Performance Plans/Annual Performance Reports
(SPP/APR) for the period July 1, 2019, through June 30, 2020, IDEA Section 618 data and through other sources that the
number of children referred to Part C of the IDEA decreased.
3 Other than statutory and regulatory requirements included in this Q&A document, the contents of this guidance do not have the
force and effect of law and are not meant to bind the public. This document is intended only to provide clarity to the public
regarding existing requirements under the law or agency policies. The questions and answers in this document are not intended
to be a replacement for careful study of IDEA and its implementing regulations. The IDEA, its implementing regulations, and
other important documents related to IDEA and the regulations are found at: https://sites.ed.gov/idea/.
1

www.ed.gov
The Department of Education’s mission is to promote student achievement and preparedness for global competitiveness by
fostering educational excellence and ensuring equal access.

are entitled to FAPE, and infants and toddlers with disabilities and their families to appropriate
IDEA Part C services.
As the Nation addresses the impact of the COVID-19 pandemic and State lead agencies (State
LAs) and local early intervention service (EIS) providers are faced with making decisions about
service delivery, the Department has received questions related to the provision of early
intervention services. The questions in this document are intended to provide guidance and to
identify the relevant regulatory requirements and options for flexibility for the State LA and EIS
providers when faced with unprecedented programmatic circumstances. Furthermore, the
Department recognizes that the generally home-based nature of IDEA Part C services presents a
complicated set of considerations for State LAs and EIS providers in providing IDEA Part C
services during the COVID-19 pandemic.
Part C of the IDEA provides funds to a State LA to make early intervention services available to
all eligible infants and toddlers with disabilities and their families living within the State. Early
intervention services are provided in conformity with the child’s individualized family service
plan (IFSP) developed by the child’s IFSP Team, which includes the parent consistent with the
requirements in 34 C.F.R. §§ 303.342 through 303.346. This document supplements the
guidance released by the Department in October, 2020, regarding the implementation of IDEA
Part C services during the COVID-19 pandemic.
The Office of Special Education Programs’ (OSEP’s) analysis of States’ IDEA Federal fiscal
year 2018 Section 618 Data, 4 reported prior to the COVID-19 pandemic, highlighted that certain
populations, including American Indian, Alaska Native, and Black or African American infants
and toddlers, were less likely to be screened, referred for services, and served under Part C of the
IDEA than all racial and ethnic groups combined.
The Department recommends that States address how the COVID-19 pandemic has increased the
disparity in accessing early intervention services and create systems to identify and address these
inequities. With funding from the American Rescue Plan for IDEA Part C, now is the time for
States to implement infrastructure changes and enhance implementation capacity to support EIS
providers in implementing evidence-based practices to address the disparities in the State’s early
intervention system from screening, eligibility, and service delivery all the way through
transition. These activities could include improving data systems so they can be used to help
identify and measure equity challenges and ensure that families with limited English proficiency,
families from low-income backgrounds, and families of color have access to high-quality early
intervention services through targeted outreach, resources, and supports. Building a strong
equitable system also requires a diverse workforce with the capacity to effectively support
families with a variety of backgrounds.

4

See the 2020 Annual Report to Congress on the Individuals with Disabilities Education Act.

2

IDEA acknowledges the importance of parents and other family members in supporting a child’s
development. To be able to make sound decisions about their child’s involvement in early
intervention, and their own involvement, parents should be fully informed about what will take
place and where, what is being proposed, and much more. 5 Parents who would like additional
support in understanding IDEA’s requirements may contact their local regional parent training
and information centers (PTIs) for direct assistance and referrals to other organizations and to
gain skills to effectively participate in the education and development of their children. There are
over 100 PTIs in the United States and Territories that provide training, resources, and support
on a wide variety of topics. Parents can locate the appropriate PTI for their area at Find Your
Parent Center. 6
This document focuses on the development and implementation of Individualized Family
Service Plans (IFSP). An IFSP is the written plan for providing early intervention services to an
infant or toddler with a disability and the infant’s or toddler’s family. The IFSP must be
developed by the child’s IFSP Team, which includes the parent, in accordance with the
procedures outlined in 34 C.F.R. §§ 303.342, 303.343, and 303.345 and include the content
required in 34 C.F.R. § 303.344.

See Building the Legacy for Our Youngest Children with Disabilities: Module 10: Introduction to Procedural Safeguards
(Mar. 2015).
6 This document contains examples of resources that are provided for the user’s convenience. The inclusion of these resources is
not intended to reflect their importance, nor is it intended to endorse any views expressed, or products or services offered, by
these entities. These resources may include materials that contain the views and recommendations of various subject-matter
experts as well as hypertext links, contact addresses and websites to information created and maintained by other public and
private organizations. The opinions expressed in any of these materials do not necessarily reflect the positions or policies of the
Department. The Department does not control or guarantee the accuracy, relevance, timeliness, or completeness of any outside
information included in the materials that may be provided by these resources.
5

3

FREQUENTLY ASKED QUESTIONS
Question 1:

What are the State LA or EIS providers’ responsibilities for ensuring that
IFSP Teams address the ongoing impact of the COVID-19 pandemic on the
child and family when developing the initial IFSP?

Answer:

Upon referral, the State LA or EIS provider must, within 45 days of referral,
conduct: (1) any screening, if applicable; 7 (2) the initial evaluation to determine
the child’s eligibility under Part C of IDEA; (3) the initial child and family
assessment; and (4) the initial IFSP meeting to develop the IFSP with the IFSP
Team, which includes the parent. The evaluation of the child must identify the
levels of functioning in all five developmental areas (physical, cognitive,
communication, adaptive, and social or emotional) under 34 C.F.R. § 303.321.
Furthermore, under 34 C.F.R. § 303.321(a)(2) and (c), EIS providers must assess
the child’s unique strengths and needs, as well as conduct a family-directed
assessment to identify the family’s resources, priorities, and concerns and the
supports and services necessary to help the family meet the needs of their infant
or toddler with a disability. Additionally, under 34 C.F.R. § 303.321(a)(2) and (c),
EIS providers must assess the child’s unique strengths and needs, as well as
conduct a family-directed assessment to identify the family’s resources, priorities
and concerns and the supports and services necessary to help the family meet the
developmental needs of their infant or toddler with a disability. Finally, under
34 C.F.R. § 303.344(a), when developing the IFSP, the IFSP Team must include a
statement of the child’s level of functioning in all five developmental areas, based
on the information from the child’s evaluation and assessments conducted under
34 C.F.R. §303.321.
The challenges of the pandemic have impacted the physical, social, and emotional
health of families across the nation. Some families have faced an increase in
joblessness, homelessness, food insecurity, and health challenges related to the
COVID-19 pandemic. A child’s development and the family’s capacity to support
the needs of an infant or toddler with a disability can be adversely impacted by
these types of traumatic stress. IFSP Teams should consider the full impacts of the
pandemic on each child and family and include social-emotional and behavioral
supports in the development and implementation of the initial IFSP. It is
important that all early intervention services, including social-emotional,

7

The State LA may adopt screening procedures, consistent with the requirements of 34 C.F.R. § 303.320, to screen children
under the age of three who have been referred to the Part C program to determine whether they are suspected of having a
disability. Screening (if a State has adopted such procedures) requires parental notice and consent and must be performed
within the 45-day timeline. At a parent's request and with parental consent, the EIS provider must conduct an initial evaluation
of the infant or toddler even if the results of the screening do not identify the child as suspected of having a disability.

4

behavioral, and mental health supports, are culturally relevant, meaningful to the
child and family, provided by qualified personnel, based on peer-reviewed
research (to the extent practicable), and are necessary to meet the unique needs of
the child and the family to achieve the desired results or outcomes under
34 C.F.R. § 303.344(d).
Question 2:

What are the State LAs and EIS providers’ responsibilities to ensure that
IFSP Teams address the ongoing impact of the COVID-19 pandemic on the
child and family after the initial IFSP has been developed?

Answer:

Under 34 C.F.R. § 303.342(b), a periodic review of the IFSP must be conducted
minimally at six months or more frequently as conditions warrant. The COVID19 pandemic’s impact on the child and family may warrant a periodic review of
the IFSP prior to the six-month or annual review dates.
As part of periodic review of the IFSP, EIS providers must conduct ongoing
assessment under 34 C.F.R. § 303.321(c) of the child’s unique strengths and
needs. The periodic review must also include a family-directed assessment to
identify the family’s resources, priorities, and concerns and the supports and
services necessary to help the family meet the developmental needs of their infant
or toddler with a disability. The qualified personnel conducting initial assessments
should take into consideration the specific impact of the COVID-19 pandemic on
both the needs of the child and the resources and capacity of the child’s family.
The IFSP Team, which includes the parent, must identify on the IFSP, under
34 C.F.R. § 303.344(d), any changes needed in the services, including frequency,
delivery, method, or setting, to address the child’s needs and outcomes. The State
LA or EIS provider must ensure that services identified on the IFSP are provided
to the child and family.

Question 3:

What are the State LAs and EIS providers’ responsibilities to infants and
toddlers with disabilities and their families who did not receive some or all of
the early intervention services in their IFSPs due to circumstances related to
the COVID-19 pandemic?

Answer:

The State LA or EIS provider must review its data and other information, such as
information provided by a child’s family, to determine whether and which eligible
children did not receive services identified on their IFSPs, and take appropriate
actions based on the results of the review. If IFSP services have not been provided
in conformity with the IFSP, the State LA or EIS provider may need to conduct a
periodic review of the IFSP in order to determine the current needs of the child
and family. 34 C.F.R. § 303.342(b). As part of that periodic review by the IFSP
Team, under 34 C.F.R. § 303.344(c), the IFSP must include a statement of the
5

child’s progress toward achieving the results or outcomes identified in the IFSP
and whether modifications to the IFSP are necessary.
Additionally, the IFSP Team may determine whether and to what extent
compensatory services may be needed to address service disruptions due to the
COVID-19 pandemic. 8 The IFSP Team may determine that compensatory
services are necessary to mitigate the impact of disruptions and delays in
providing appropriate services to the child. IFSP Teams must ensure decisions
about compensatory services are individualized based on updated assessment
information for the child and family under 34 C.F.R. §§ 303.340 through 303.344.
The State LA must also report data on any noncompliance under
34 C.F.R. § 303.342(a) and (e) under Indicator 1 (Timely Receipt of Services) in
their SPP/APR and correct each individual case of noncompliance, unless the
child is no longer within the jurisdiction of the EIS program and provider,
consistent with OSEP Memorandum 09-02 (OSEP Memo). 9
Question 4:

What are the State LAs and EIS providers’ responsibilities for infants and
toddlers with disabilities and their families who, due to circumstances related
to the COVID-19 pandemic, received services under an interim IFSP 10?

Answer:

Under certain circumstances, early intervention services for an eligible child and
the child’s family may begin before the evaluation and assessments are
completed, especially when those services have been determined to be needed
immediately by the child and the child’s family. However, the required
evaluations and assessments must still be completed within the 45-day timeline in
34 C.F.R. § 303.310.
State LAs and EIS providers that utilized interim IFSPs 11 due to circumstances
related to the COVID-19 pandemic and did not complete the full evaluation and

Under IDEA, courts have awarded compensatory services as an equitable remedy to address the needs of the infant or toddler
with a disability and the family. Likewise, the State complaint procedures provide for compensatory services as an available
remedy when there is a finding of a failure to provide appropriate services under IDEA in order to address the needs of the
infant or toddler with a disability and his or her family. 34 C.F.R. 303.432(b)(1). It is the Department’s position that, generally,
many of the same types of individualized and child-centered deliberations that are appropriate for an IFSP Team meeting
discussing the infant’s or toddler’s and family’s IFSP, would be appropriate when considering the need for, and extent of,
compensatory services.
9 OSEP Memo 09-02 provides guidance regarding the steps States must take under Sections 616 and 642 of the IDEA to report
on the correction of noncompliance in the APR.
10 An interim IFSP may be put into place with parental consent under 34 C.F.R. § 303.345 to provide IDEA Part C services
before the evaluation or assessment is completed, and in addition must include the name of the responsible service coordinator,
consistent with 34 C.F.R. § 303.344(g). The service coordinator will implement the interim IFSP and coordinate with any other
agencies or people as appropriate.
11 The requirements for an interim IFSP are in 34 C.F.R. §§ 303.310(c) and 303.345.
8

6

develop an initial IFSP within timelines required under 34 C.F.R. § 303.310, must
still complete the evaluations, although late, convene an IFSP Team meeting to
review the results, and revise the IFSP as needed. OSEP strongly encourages State
LAs and EIS providers to prioritize those infants and toddlers who have been
served through an interim IFSP for the longest period of time.
Interim IFSPs that exceed 45 days would constitute noncompliance unless there
are documented exceptional family circumstances. The LA or EIS provider must
also report the data on any noncompliance with 34 C.F.R. § 303.310 under
Indicator 7 (45-day Timeline) in their SPP/APR and correct each individual case
of noncompliance, unless the child is no longer within the jurisdiction of the EIS
program and provider, consistent with OSEP Memo 09-02.
Question 5:

What should the IFSP Team consider if a parent requests that early
intervention services are provided virtually 12 as a method of delivery?

Answer:

The child’s IFSP Team (including the parent) must determine whether delivering
the service virtually is an appropriate methodology for each service identified on
the IFSP. Prior to the COVID-19 pandemic some States permitted IFSP services
to be delivered virtually. During various stages of the pandemic, States have
allowed infants and toddlers with disabilities and their families to receive IFSP
services virtually. Some parents may wish to continue to receive some or all IFSP
services virtually. The State LA and its EIS providers may be able to provide
IFSP services virtually depending on the State’s policies and procedures, whether
the services can be effectively provided on a virtual basis, and the individualized
determination made by the child’s IFSP Team. Early intervention services must
be tailored to meet the unique needs of the individual child and family
(34 C.F.R. § 303.344(d)).

Question 6:

What options are available to parents, State LAs, and EIS providers to
resolve disputes under IDEA Part C?

Answer:

OSEP encourages parents, State LAs, and EIS providers to work collaboratively,
in the best interest of infants and toddlers with disabilities, to resolve
disagreements that may occur when providing positive early intervention
experiences. However, when there are disputes over Part C requirements, parents

12

Virtual service delivery, also referred to as: teleintervention, remote early intervention, remote learning, telehealth,
telemedicine, telepractice, teletherapy, virtual home vision and virtual learning. This method of delivery primarily engages
audio or video technology to connect EIS providers with parents and/or caregivers in ways that support their child’s
development throughout their daily activities and routines. (https://ectacenter.org/topics/disaster/tele-intervention.asp).
primarily engages audio or video technology to connect providers with parents or other caregivers in ways that support their
child's learning and development throughout their daily activities and routines.

7

are entitled to exercise their rights to State dispute resolution options under Part C
of IDEA.
Under 34 C.F.R. § 303.421(a), parents must receive prior written notice a
reasonable time before the State LA or an EIS provider proposes, or refuses, to
initiate or change the identification, evaluation, or placement of their infant or
toddler, or the provision of early intervention services to the infant or toddler with
a disability and that infant’s or toddler’s family. Under 34 C.F.R. §303.421(b)(3),
this notice must include information about all dispute resolution options. These
include the right to: (1) file a State complaint regarding an alleged violation of
any requirement of Part C of IDEA; (2) request mediation to resolve any matter
under Part C; and (3) file a due process complaint regarding the identification,
evaluation, or placement of their infant or toddler or the provision of early
intervention services to their child and family. 13
Question 7:

What are the State LA or EIS providers’ responsibilities if an infant or
toddler with a disability did not receive timely transition services due to
circumstances related to the COVID-19 pandemic?

Answer:

Under 34 C.F.R § 303.209(a)(1)(ii) States are required to ensure a smooth
transition for infants and toddlers with disabilities under the age of three and their
families who are exiting the Part C early intervention program. If the LA
determines that a toddler with a disability is not potentially eligible for Part B
preschool services, the lead agency, with the approval of the family of that
toddler, makes reasonable efforts to convene a conference among the lead agency,
the family, and providers of other appropriate services for the toddler to discuss
service options that the toddler may receive (34 C.F.R. § 303.209(c)(2)). The
transition plan in the IFSP includes, consistent with 34 C.F.R. §303.344(h), as
appropriate, steps for the toddler with a disability and his or her family to exit
from the Part C program and any transition services that the IFSP Team identifies
as needed by that toddler and family. A transition conference or meeting to
develop the transition plan must meet the IFSP meeting requirements in 34 C.F.R.
§§ 303.342(d) and (e) and 303.343(a).
The State LA or EIS provider must review its data and other information (such as
information provided by a child’s family) to determine whether and which
eligible children did not receive transition services and take appropriate actions,

13 The Center for Appropriate Dispute Resolution in Special Education (CADRE), an OSEP-funded technical assistance center,

has developed a series of guides and companion videos to assist parents in understanding IDEA’s dispute resolution
procedures. These materials are available on CADRE’s website.

8

even if such children are now three years old or older. Additionally, if an eligible
child did not receive transition services, the State LA must report data on any
noncompliance with 34 C.F.R. § 303.209 under Indicator 8 (Early Childhood
Transition) in its SPP/APR and correct each individual case of noncompliance,
unless the child is no longer within the jurisdiction of the EIS program and
provider, consistent with OSEP Memo 09-02.
Under 34 C.F.R. § 303.342(b), the State LA or EIS provider may need to conduct
a periodic review of the IFSP to determine if transition services were not
provided. As part of that periodic review, under 34 C.F.R. § 303.344, the IFSP
Team may also consider, on an individualized basis, whether and to what extent
compensatory services may be needed to address service delays and disruptions
due to the COVID-19 pandemic. IFSP Teams must ensure decisions about
compensatory services are based on any transition needs identified and services
not provided to the child and family.
Question 8:

What systemic actions should the State LA or EIS provider take to address
transition activities that were not completed within the required timeline or
that were delayed due to circumstances related to the COVID-19 pandemic?

Answer:

At a systemic level, the Department expects that State LAs and State educational
agencies ensure that EIS providers and local educational agencies meet all
applicable transition requirements and timelines by utilizing their data systems
and reviewing their child find policies and procedures to complete required
transition activities that were not completed due to the COVID-19 pandemic. This
includes reengaging families with whom they may have lost contact and
completing timely transition services for all infants, toddlers, and children
determined to be eligible for early intervention and special education. States must
collect and report data on these referrals under Part C Indicator 8 (Early
Childhood Transition) and Part B Indicator 12 (Effective Transition) in their
SPP/APR.
EIS providers should identify a system to prioritize and resolve any overdue
transition services while simultaneously adhering to current timelines for children
exiting Part C services. States can use IDEA Part C funds (both the regular IDEA
Part C funds and the supplemental Part C funds appropriated under the American
Rescue Plan Act) and funds provided to States through the Elementary and
Secondary School Emergency Relief and Governor’s Emergency Education
Relief funds to complete overdue transition activities. It is critical that toddlers
and their families exiting the Part C program experience a smooth and effective
transition to the child’s next program or other appropriate services, including

9

services that may be identified for a child who is no longer eligible to receive
IDEA Part C or Part B services.
In considering how to prioritize services, EIS providers may consider: conducting
activities to address the transition needs of children who are the oldest (e.g.,
turned three sooner than others with overdue transition services); analyzing and
triaging the reasons for overdue transition services; and identifying mitigation
strategies, including utilizing fiscal resources to support timely transition.
As the impact of the COVID-19 pandemic continues, States might consider
expanding IDEA Part C services to include at-risk populations. States might also
consider expanding IDEA Part C services to include infants or toddlers who
would be at risk of experiencing a substantial developmental delay if early
intervention services were not provided to the infant or toddler. Additionally,
States might consider infrastructure improvements within its Part C system, as
well as specialized professional development for EIS providers to address needs
related to Early childhood mental health (ECMH) diagnosis and treatment for all
children and families, especially underserved populations.
Question 9:

What resources are available to support the safe return to in-person services to
reduce the spread of COVID-19?

Answer:

The Centers for Disease Control and Prevention (CDC) provides COVID-19
guidance for Early Care and Education (ECE) programs, including child care
centers, home-based programs and family child care, Head Start, and other prekindergarten programs. CDC’s guidance includes strategies that ECE programs
can use to reduce the spread of COVID-19 and maintain safe operations.
Key takeaways include:
•

Vaccination is currently the leading public health prevention strategy to end
the COVID-19 pandemic. Promoting vaccination among eligible individuals
can help Early Care and Education (ECE) programs protect staff and children
in their care, as well as their families.

•

Most ECE programs serve children under the age of 12 who are not yet
eligible for vaccination at this time. Therefore, this guidance emphasizes
implementing layered COVID-19 prevention strategies (e.g., using multiple
prevention strategies together) to protect children and adults who are not
fully vaccinated.

•

COVID-19 prevention strategies remain critical to protect people, including
children and staff, who are not fully vaccinated, especially in areas of
moderate-to-high community transmission levels.

10

•

Masks should be worn indoors by all individuals (ages 2 and older) who are
not fully vaccinated. ECE settings may implement universal mask use in some
situations, such as if they have increasing, substantial, or high COVID-19
transmission in their ECE program or community, and while they serve a
population not yet eligible for vaccination.

11

